[Cite as State ex rel. Bardwell v. Cuyahoga Cty. Bd. of Commrs., 127 Ohio St. 3d 202, 2010-
Ohio-5073.]




THE STATE EX REL. BARDWELL, APPELLANT, v. CUYAHOGA COUNTY BOARD OF
                            COMMISSIONERS, APPELLEE.
   [Cite as State ex rel. Bardwell v. Cuyahoga Cty. Bd. of Commrs., 127 Ohio
                            St.3d 202, 2010-Ohio-5073.]
Mandamus — Public-records requests — Civ.R. 11 sanctions for willful and bad-
        faith filing — Abuse-of-discretion standard of review of lower court
        judgment — Judgment affirmed.
    (No. 2009-2140 — Submitted June 9, 2010 — Decided October 26, 2010.)
       APPEAL from the Court of Appeals for Cuyahoga County, No. 93058,
                                   2009-Ohio-5573.
                                __________________
        CUPP, J.
        {¶ 1} The issue before the court is whether the court of appeals abused
its discretion when it imposed Civ.R. 11 sanctions against appellant, Brian
Bardwell, for filing a pro se public-records mandamus complaint in bad faith. For
the following reasons, we hold that the court did not abuse its discretion, and we
affirm the judgment of the court of appeals.
                                         Facts
        {¶ 2} On March 26, 2009, Bardwell personally requested three types of
public records from the Cuyahoga County prosecutor: (1) the prosecutor’s
records-retention schedule, (2) communications between the Cuyahoga County
Board of Commissioners and the Cleveland Plain Dealer regarding an economic-
development project involving county and private developers, and (3) drafts of the
agreement relating to the project.         Later that day, the prosecutor provided
Bardwell its record-retention schedule.
                             SUPREME COURT OF OHIO




       {¶ 3} On March 27, 2009, the prosecutor’s office provided Bardwell
with communications between the commissioners and the Cleveland Plain Dealer
regarding the project, including a March 19, 2009 e-mail from counsel for the
Cleveland Plain Dealer requesting that the county provide the Plain Dealer with
drafts of the agreements relating to the project. The e-mail asks for “drafts of the
agreement contracts that the county possesses that also have been shared with
representatives of the organization that would enter into the contract with the
county.” But the prosecutor informed Bardwell in writing that drafts of contracts
relating to the project were not subject to disclosure, because they were protected
by attorney-client privilege, adding, “[W]hen an agreement is finalized and ready
to be submitted to the Board of County Commissioners for approval, the final
agreement and drafts will be made available.”
       {¶ 4} That same day, Bardwell filed a complaint in the Eighth District
Court of Appeals seeking a writ of mandamus to compel the county to provide
drafts of the economic-development agreement, among other records.
       {¶ 5} The court of appeals denied the writ and sua sponte ordered
Bardwell to show cause why the court should not impose sanctions under Civ.R.
11 or R.C. 2323.51. After the show-cause hearing, the court of appeals issued a
decision that stated: “Bardwell’s filing of a complaint for mandamus, which was
groundless in fact and legal argument, can only be the result of a willful action
and constitutes bad faith. Thus, we find that Bardwell consciously violated Civ.R.
11 and that sanctions must be imposed.” State ex rel. Bardwell v. Cuyahoga Cty.
Bd. of Commrs., Cuyahoga App. No. 93058, 2009-Ohio-5573, ¶ 14.
       {¶ 6} Thereafter, Bardwell filed this appeal.
                                   Civil Rule 11
       {¶ 7} Civ.R. 11 provides: “The signature of an attorney or pro se party
constitutes a certificate by the attorney or party that the attorney or party has read
the document; that to the best of the attorney’s or party's knowledge, information,




                                          2
                                January Term, 2010




and belief there is good ground to support it; and that it is not interposed for
delay. If a document is not signed or is signed with intent to defeat the purpose of
this rule, it may be stricken as sham and false and the action may proceed as
though the document had not been served. For a willful violation of this rule, an
attorney or pro se party, upon motion of a party or upon the court's own motion,
may be subjected to appropriate action, including an award to the opposing party
of expenses and reasonable attorney fees incurred in bringing any motion under
this rule.” (Emphasis added.)
       {¶ 8} “Civ.R. 11 employs a subjective bad-faith standard to invoke
sanctions by requiring that any violation must be willful.” State ex rel. Dreamer
v. Mason, 115 Ohio St. 3d 190, 2007-Ohio-4789, 874 N.E.2d 510, at ¶ 19, citing
Riston v. Butler, 149 Ohio App. 3d 390, 2002-Ohio-2308, 777 N.E.2d 857, ¶ 9;
Ransom v. Ransom, Warren App. No. 2006-03-031, 2007-Ohio-457, ¶ 25. This
court has described bad faith as “ ‘a general and somewhat indefinite term. It has
no constricted meaning. It cannot be defined with exactness. It is not simply bad
judgment. It is not merely negligence. It imports a dishonest purpose or some
moral obliquity. It implies conscious doing of wrong. It means a breach of a
known duty through some motive of interest or ill will. It partakes of the nature
of fraud. * * * It means “with actual intent to mislead or deceive another.” ’ ”
Slater v. Motorists Mut. Ins. Co. (1962), 174 Ohio St. 148, 151, 21 O.O.2d 420,
187 N.E.2d 45, overruled on other grounds in Zoppo v. Homestead Ins. Co.
(1994), 71 Ohio St. 3d 552, 644 N.E.2d 397, quoting Spiegel v. Beacon
Participations, Inc. (1937), 297 Mass. 398, 416, 8 N.E.2d 895. See also Black’s
Law Dictionary (9th Ed.2009) 159 (bad faith is “[d]ishonesty of belief or
purpose”). Under Civ.R. 11, a court can impose sanctions only when the attorney
or pro se litigant acts willfully and in bad faith by filing a pleading that he or she
believes lacks good grounds or is filed merely for the purpose of delay.




                                          3
                             SUPREME COURT OF OHIO




       {¶ 9} We review sanctions imposed pursuant to Civ.R. 11 under an
abuse- of-discretion standard. Dreamer, 115 Ohio St. 3d 190, 2007-Ohio-4789,
874 N.E.2d 510, ¶ 18 (“We will not reverse a court’s decision on a Civ.R. 11
motion for sanctions absent an abuse of discretion”). As long as some competent,
credible evidence exists to support the court of appeals’ judgment, no abuse of
discretion occurred, and we cannot substitute our judgment for that of the court of
appeals and reverse the judgment. See State ex rel. Grein v. Ohio State Hwy.
Patrol Retirement Sys., 116 Ohio St. 3d 344, 2007-Ohio-6667, 879 N.E.2d 195, ¶
1 ("Because the court of appeals did not abuse its discretion in denying the writ
when there was sufficient evidence to support the retirement system's decisions to
deny benefits, we affirm"); Harris v. Mt. Sinai Med. Ctr., 116 Ohio St. 3d 139,
2007-Ohio-5587, 876 N.E.2d 1201, ¶ 40 (no abuse of discretion by trial court if
competent, credible evidence supports its order for a new trial); State ex rel. Hoag
v. Lucas Cty. Bd. of Elections, 125 Ohio St. 3d 49, 2010-Ohio-1629, 925 N.E.2d
984, ¶ 12; Cross v. Ledford (1954), 161 Ohio St. 469, 478-479, 53 Ohio Op. 361, 120
N.E.2d 118 (reviewing court will not substitute its judgment for that of the trier of
fact if there is conflicting evidence on an issue); and McDonald v. Berry (1992),
84 Ohio App. 3d 6, 9, 616 N.E.2d 248 (no abuse of discretion by trial court in
assessing Civ.R. 11 sanctions "where there is evidence to support the decision").
                               Public-Records Law
       {¶ 10} “The Public Records Act reflects the state's policy that ‘open
government serves the public interest and our democratic system.’ State ex rel.
Dann v. Taft, 109 Ohio St. 3d 364, 2006-Ohio-1825, 848 N.E.2d 472, ¶ 20. The
purpose of the act is ‘to expose government activity to public scrutiny, which is
absolutely essential to the proper working of a democracy.’ State ex rel. WHIO-
TV-7 v. Lowe (1997), 77 Ohio St. 3d 350, 355, 673 N.E.2d 1360. In accordance
with this salutary purpose, ‘[w]e construe R.C. 149.43 [“availability of Public
Records”] liberally in favor of broad access and resolve any doubt in favor of




                                         4
                                 January Term, 2010




public records.’ State ex rel. Toledo Blade Co. v. Seneca Cty. Bd. of Commrs., 120
Ohio St. 3d 372, 2008-Ohio-6253, 899 N.E.2d 961, ¶ 17.” State ex rel. Morgan v.
Strickland, 121 Ohio St. 3d 600, 2009-Ohio-1901, 906 N.E.2d 1105, ¶ 9.
        {¶ 11} Imposition by a court of Civ.R. 11 sanctions upon a public-records
requester in the absence of clear evidence that he or she acted willfully and in bad
faith has the potential to chill public-records requests and reduce the transparency
of government. Thus, courts must be very careful before imposing sanctions in a
public-records case.
                Evidence Supporting Sanctions under Civ.R. 11
        {¶ 12} On appeal, Bardwell contends that the court of appeals abused its
discretion in imposing Civ.R. 11 sanctions against him because “[t]he record
provides absolutely no indication that [he] acted in bad faith by asserting
violations of the Ohio Public Records Act predicated upon the Commissioners’
refusal to provide non-privileged draft contracts.” The commissioners assert that
at the time Bardwell filed his mandamus complaint, many of the claims were
groundless, and that such conduct is indicative of Bardwell’s bad faith. Despite
the commissioners’ assertions, Bardwell’s claims may well have merit. Yet upon
review of the record on appeal, we cannot agree with Bardwell’s claim that the
court of appeals abused its discretion in imposing Civ.R. 11 sanctions against
him.
        {¶ 13} In its review of this case, the appellate court observed that
Bardwell did not introduce any exhibits at the show-cause hearing. State ex rel.
Bardwell, 2009-Ohio-5573, ¶ 7. There is also no testimonial evidence from the
show-cause hearing because Bardwell failed to request a court reporter to
transcribe the hearing. Id. at fn. 1.
        {¶ 14} When an appeal is filed in this court without a transcript, we
generally presume the regularity of that proceeding and affirm. Hoag, 125 Ohio
St.3d 49, 2010-Ohio-1629, 925 N.E.2d 984, ¶ 12, citing Christy v. Summit Cty.



                                         5
                             SUPREME COURT OF OHIO




Bd. of Elections (1996), 77 Ohio St. 3d 35, 39, 671 N.E.2d 1; State ex rel. Duncan
v. Portage Cty. Bd. of Elections, 115 Ohio St. 3d 405, 2007-Ohio-5346, 875
N.E.2d 578, ¶ 17. Similarly, without the benefit of the evidence that was before
the court of appeals, this court “ ‘has nothing to pass upon and thus, as to those
assigned errors, the court has no choice but to presume the validity of the lower
court’s proceedings, and affirm.’ ” Crane v. Perry Cty. Bd. of Elections, 107
Ohio St. 3d 287, 2005-Ohio-6509, 839 N.E.2d 14, ¶ 37, quoting Knapp v.
Edwards Laboratories (1980), 61 Ohio St. 2d 197, 199, 15 O.O.3d 218, 400
N.E.2d 384. These general principles, in fact, compose the argument made by the
county commissioners in their merit brief to this court. In return, Bardwell has
not rebutted or even addressed this argument in either of his merit briefs. Thus,
because Bardwell has failed to assure this court that it has the complete record of
the evidence upon which the court of appeals decided this matter, we must
presume the validity of the court of appeals’ award of sanctions. We cannot
substitute our judgment for that of the court of appeals.
        {¶ 15} Notwithstanding the application of the foregoing presumption, we
also conclude that the court of appeals sufficiently detailed its rationale for the
decision to impose sanctions. The court of appeals’ opinion specified multiple
reasons, including many that are not rebutted on appeal by Bardwell, to support
its finding of bad faith:
        {¶ 16} “In the case sub judice, we find that Bardwell willfully violated
Civ.R. 11 by filing a complaint for a writ of mandamus in bad faith. Our finding
of bad faith is based upon the following: (1) Bardwell failed to comply with
Loc.App.R. 45(B)(1)(a), which mandates that an extraordinary writ must be
supported by a sworn affidavit that specifies the details of the claim; (2) a period
of only one day lapsed between the making of Bardwell's request for public
records and the filing of the complaint for a writ of mandamus; (3) Bardwell was
promptly provided with a copy of the requested records retention schedule, thus




                                          6
                                 January Term, 2010




rendering his request moot; (4) Bardwell was promptly provided with all public
records that were not exempt from disclosure, thus rendering his request moot; (5)
Bardwell was promptly provided with a detailed explanation, with supporting
legal precedent, with regard to the exempted records; (6) Bardwell's request for
records was not overly broad, but very specific, which did not necessitate that the
Prosecutor provide an opportunity to revise the request; (7) all requested non-
exempt records were promptly provided, thus negating any claim that the
Prosecutor did not properly organize and maintain its records; (8) Bardwell failed
to establish any “lost use” that resulted from a casual request for his identity; (9)
Bardwell was provided with copies of all exempted records, within ten business
days of the request; (10) Bardwell failed to amend his complaint for a writ of
mandamus to take into consideration the records provided by the Prosecutor; and
(11) Bardwell failed to file a brief in opposition to the Prosecutor's motion for
summary judgment, which contained a properly executed sworn affidavit and
other exhibits.” Bardwell, 2009-Ohio-5573, at ¶ 14.
          {¶ 17} Based on the foregoing, it is clear that the court of appeals
considered the testimony and exhibits submitted by the parties at the show-cause
hearing and concluded that sanctions should be imposed against Bardwell for
filing a public-records mandamus complaint in bad faith and in willful violation
of Civ.R. 11. Bardwell, 2009-Ohio-5573, at ¶ 1, 7. Accordingly, we hold that the
court of appeals did not abuse its discretion, and we affirm the judgment of the
court of appeals.
                                                                Judgment affirmed.
          LUNDBERG STRATTON, O’CONNOR, O’DONNELL, and LANZINGER, JJ.,
concur.
          BROWN, C.J., and PFEIFER, J., dissent.
                                __________________
          BROWN, C.J., dissenting.



                                           7
                             SUPREME COURT OF OHIO




        {¶ 18} In my view, the court of appeals abused its discretion in
sanctioning Bardwell under Civ.R. 11. Accordingly, I respectfully dissent.
        {¶ 19} Civ.R. 11 provides: “The signature of an attorney or pro se party
constitutes a certificate by the attorney or party that the attorney or party has read
the document; that to the best of the attorney’s or party's knowledge, information,
and belief there is good ground to support it; and that it is not interposed for
delay. If a document is not signed or is signed with intent to defeat the purpose of
this rule, it may be stricken as sham and false and the action may proceed as
though the document had not been served. For a willful violation of this rule, an
attorney or pro se party, upon motion of a party or upon the court's own motion,
may be subjected to appropriate action, including an award to the opposing party
of expenses and reasonable attorney fees incurred in bringing any motion under
this rule.”
        {¶ 20} Thus, under Civ.R. 11, a court may impose sanctions only when
the attorney or pro se litigant acts willfully and in bad faith and submits a
pleading or other legal document believing that it lacks “good ground” to support
it.
        {¶ 21} I acknowledge that Bardwell did not provide a transcript of the
show-cause hearing before the court of appeals. Nor did he prepare for this court
a statement in lieu of a transcript. See App.R. 9(C). Nevertheless, Bardwell did
attach to his answer to the court of appeals’ show-cause order evidence in the
form of an affidavit. That affidavit refutes the conclusion that Bardwell filed in
bad faith a complaint that lacked “good ground to support it” in violation of
Civ.R. 11. The affidavit is present in the record before us and was also in the
record when the court of appeals considered the imposition of sanctions.
        {¶ 22} In his affidavit, Bardwell affirmatively states his motive for filing
the mandamus case in the court of appeals: “to ensure that millions of taxpayer
dollars were not wasted” relative to the Medical Mart project, an economic-




                                          8
                                     January Term, 2010




development project, and “because the County had refused to release various
records, including drafts of development agreements and a voice mail message
referred to in an e-mail to their outside counsel.” Bardwell further stated in his
affidavit that he had “no interest in harassing the County, injuring the County or
increasing the cost of litigation, and did not file the Complaint in this case to any
of those ends.” In my view, nothing in the record before us refutes that these
sworn statements accurately reflected Bardwell’s state of mind at the time he
signed the mandamus complaint. As discussed below, the state of mind reflected
by these statements is inconsistent with a finding of bad faith sufficient to support
an order of Civ.R. 11 sanctions.
        {¶ 23} Accordingly, while it may be true, as observed by the court of
appeals, that Bardwell did not introduce any exhibits at the show-cause hearing,
Bardwell did provide an exhibit before the show-cause hearing that constituted
evidentiary evidence supporting his assertion that his state of mind at the time he
filed the mandamus action was not that of bad faith. And while it is also true, as
observed by the majority, that Bardwell failed to request a court reporter to make
a record at the show-cause hearing, neither did the county request that the show-
cause hearing be recorded.1
        {¶ 24} I cannot agree on these facts that “because Bardwell has failed to
assure this court that it has the complete record of the evidence upon which the
court of appeals decided this matter, we must presume the validity of the court of
appeals’ award of sanctions.” See majority opinion at ¶ 14. In the seminal case,
this court acknowledged the duty of an appellant to provide a transcript “ ‘of such
parts of the proceedings not already on file as he deems necessary for inclusion in


1. In its opinion, the court of appeals observed: “The parties were provided with an opportunity to
allow for the presence of an official court reporter in order to preserve the record. No party
arranged for the presence of an official court reporter at the show cause hearing as held on
September 22, 2009.” State ex rel. Bardwell v. Cuyahoga Cty. Bd. of Commrs., Cuyahoga App.
No. 93058, 2009-Ohio-5573, ¶ 7, fn. 1.




                                                9
                            SUPREME COURT OF OHIO




the record,’ ”—not the “complete record” of all the evidence. (Emphasis added.)
Knapp v. Edwards Laboratories (1980), 61 Ohio St. 2d 197, 199, 15 O.O.3d 218,
400 N.E.2d 384, quoting former App.R. 9(B), 54 Ohio App. 2d xv. And as noted
in a footnote, Knapp further observed, “It is also true that the appellee must bear
some burden for providing an adequate transcript under App.R. 9(B).             The
relevant portion of that rule states that ‘[i]f the appellee deems a transcript of
other parts of the proceedings to be necessary he shall * * * file and serve on the
appellant a designation of additional parts to be included.’ ” Id., quoting former
App.R. 9(B), 54 Ohio App. 2d xv.
       {¶ 25} In my view, Bardwell provided prior to the show-cause hearing
evidence that established an absence of bad faith. At the hearing, the county
presumably argued other facts in rebuttal. Because we lack a transcript informing
us of those other arguments or testimony—evidence that the county needs in order
to rebut the evidence contained in Bardwell’s affidavit—the detrimental
consequences of the lack of a transcript in this case should fall on the county. In
short, I disagree that a “presumption of regularity” should be applied in this case,
particularly because presuming “regularity” here is equivalent to finding that the
court of appeals heard evidence at the show-cause hearing rebutting the evidence
contained in the affidavit previously submitted by Bardwell.
       {¶ 26} On March 26, 2009, Bardwell personally requested three types of
public records from the county prosecutor: (1) the prosecutor’s records-retention
schedule, (2) communications between the Cuyahoga County Board of
Commissioners (“county”) and the Cleveland Plain Dealer regarding the Medical
Mart economic-development project, and (3) “drafts of contracts or development
agreements related to Medical Mart projects.” Later that day, the prosecutor
provided Bardwell its record-retention schedule.
       {¶ 27} On March 27, 2009, the prosecutor’s office provided Bardwell
with communications between the county and the Plain Dealer regarding the




                                        10
                                     January Term, 2010




project. However, the prosecutor also informed Bardwell in writing that drafts of
the agreement were not subject to disclosure, because they were protected by
attorney-client privilege, adding, “[W]hen an agreement is finalized and ready to
be submitted to the Board of County Commissioners for approval, the final
agreement and drafts will be made available.” 2 This communication constituted a
denial of Bardwell’s public-records request until an unspecified time in the future,
i.e., if and when the negotiations were finalized. The county effectively informed
Bardwell of its legal position that drafts of the proposed contractual agreements
were exempt from the Public Records Act, R.C. 149.43, during the period in
which those agreements were being negotiated.
        {¶ 28} It is well established that documents protected by attorney-client
privilege are exempt from the Public Records Act. State ex rel. Leslie v. Ohio
Hous. Fin. Agency, 105 Ohio St. 3d 261, 2005-Ohio-1508, 824 N.E.2d 990, at ¶
27. And during contract negotiations, the attorney-client privilege clearly applies
to communications between negotiating entities and their own legal counsel. But
I am unaware of any precedent that recognizes an attorney-client privilege as to
draft contractual agreements once they are freely exchanged between the
negotiating entities.
        {¶ 29} Attached to Bardwell’s answer to the court of appeals’ show-cause
order was an e-mail dated March 19, 2009, from David Marburger, counsel for




2. On March 27, 2009, prior to the filing of the complaint in mandamus, the county responded to
Bardwell’s request for “[d]rafts of contracts or development agreements related to Medical Mart
projects” as follows: “Regarding your second request, drafts of the Development Agreement are
not records at this time, since terms of Development Agreement are still being negotiated, so there
presently is no agreement that has been submitted to the Board of County Commissioners for their
approval. Moreover, the rough drafts of the agreement that is being negotiated are exempt from
disclosure because they include confidential communications between the public client and its
attorneys including but not limited to the attorneys’ thoughts and opinions in rendering legal
advice. * * * When an agreement is finalized and ready to be submitted to the Board of County
Commissioners for approval, the final agreement and drafts will be made available.”




                                                11
                             SUPREME COURT OF OHIO




the Plain Dealer, to Fred Nance, counsel for the county, regarding the economic-
development project. It stated:
       {¶ 30} “Fred: I just left a voice mail for you – pls [sic] give the county the
green lite [sic] to allow the Plain Dealer to inspect & receive a copy of the drafts
of the development contracts that the county possesses that also have been shared
with representatives of the organization that would enter into the contract with
the county.” (Emphasis added.)
       {¶ 31} Bardwell’s affidavit included as an exhibit the Marburger e-mail.
In my view, Bardwell could reasonably infer from this e-mail that a licensed
attorney representing the Plain Dealer had rejected the county’s legal assertion
that the draft contractual agreements were protected by attorney-client privilege
once they were released to third parties. Moreover, in his answer to the court of
appeals’ show-cause order, Bardwell expressly stated that “[a]s negotiations have
been ongoing for more than a year, it is most likely that the drafts have been
exchanged back and forth between the two parties, waiving any privilege that the
County might have claimed.”         His affidavit and written argument provide
persuasive evidence that Bardwell believed that drafts of the economic agreement
existed at the time of his public-records request and were nonprivileged public
records required to be disclosed, despite the county’s assertions to the contrary.
       {¶ 32} Contract negotiations are frequently fragile, and the public
disclosure of draft proposals exchanged during negotiations may hamper the
ability of a public entity to obtain for the public the most favorable terms.
Perhaps for this reason, the General Assembly has already provided that a county
using a competitive, sealed-proposal process pursuant to R.C. 307.86 may defer
until after the award of the contract Public Records Act requests for public
inspection and copying of “proposals and any documents or other records related
to a subsequent negotiation for a final contract.” R.C. 307.862(C). To the best of
my knowledge, however, it is unresolved whether documents related to the




                                         12
                               January Term, 2010




negotiation of other contracts are included within the short-term exemption to the
Public Records Act provided by R.C. 307.862 or are otherwise exempt from
disclosure prior to submission of final agreements.       That legal issue can be
resolved only through litigation, such as that initiated by Bardwell when he filed
the mandamus action in the court of appeals.
       {¶ 33} Bardwell filed his mandamus action after having received
information provided to him by the prosecutor’s office earlier that day, including
Marburger’s e-mail and a letter clearly stating the county’s refusal to disclose the
draft agreements at that time. Bardwell could reasonably conclude from the
Marburger e-mail that the Plain Dealer was aware of or believed that there were
nonprivileged drafts of the agreement. Pursuant to the e-mail and Bardwell’s
affidavit, it is similarly reasonable to conclude that Bardwell believed that the
county had drafts of the agreement that were not subject to attorney-client
privilege and were required to be disclosed to him, but yet were being withheld.
Thus, I would conclude that the court of appeals abused its discretion in finding
that Bardwell lacked a good-faith belief that his complaint had a reasonable basis
in law and fact.
       {¶ 34} Moreover, in my view, when Bardwell filed suit in the court of
appeals seeking a writ of mandamus to compel the county to provide copies of
drafts of the Medical Mart agreement exchanged during the negotiations, good
grounds to support the complaint existed as a matter of law. Accordingly, I
believe the court of appeals wrongly concluded that Bardwell’s complaint was
“groundless in fact and legal argument.” State ex rel. Bardwell v. Cuyahoga
County Bd. of Commrs., Cuyahoga App. No. 93058, 2009-Ohio-5573, ¶ 14.
       {¶ 35} In light of the fact that Bardwell’s mandamus complaint framed a
legitimate legal issue, i.e., whether draft contractual agreements shared between
parties to potential public contracts are exempt from the public-records act, I do
not believe that the other reasons enumerated by the court of appeals and cited by



                                        13
                             SUPREME COURT OF OHIO




the majority support a finding of bad faith on the part of Bardwell at the time he
signed the mandamus complaint. Those purported justifications either (1) recount
pleading deficiencies in the nature of those frequently made by lay litigants, (2)
refer to facts that occurred after the filing of the complaint, (3) fault Bardwell for
moving quickly to file suit after the county expressly denied, in writing, his
request for what he believed to be public records subject to disclosure, (4) suggest
that bad faith is demonstrated when a complaint includes some claims that lack
merit, e.g., the county’s asserted failure to provide a copy of the retention
schedule, or (5) assume as an underlying premise that the county correctly
withheld the requested draft agreements based on their status as privileged and
exempt from the Public Records Act—even though the soundness of that premise
was the very legal issue Bardwell’s complaint raised.
       {¶ 36} I would hold that the court of appeals abused its discretion by
imposing monetary sanctions on Bardwell pursuant to Civ.R. 11. I therefore
respectfully dissent.
       PFEIFER, J., concurs in the foregoing opinion.
                               __________________
       American Civil Liberties Union of Ohio Foundation, Inc., Brian J.
Laliberte, and Carrie L. Davis, for appellant.
       William D. Mason, Cuyahoga County Prosecuting Attorney, and Charles
E. Hannan, Assistant Prosecuting Attorney, for appellee.
                            ______________________




                                         14